SUPERIOR COURT

OF THE
STATE OF DELAWARE
E. SCOTT BRADLEY | The Circle, Suite 2
JUDGE GEORGETOWN, DE 19947
TELEPHONE (302) 856-5256

August 14, 2019

Marc Moreau

William D. Fletcher, Jr., Esquire
Sherri Moreau

hl :OlY ti ony puay
x
0

Schmittinger & Rodriguez, P.A. o
414 South State Street 5923 Old Shawnee Road Ss
P.O. Box 497 Milford, DE 19963 ea
“Oo

~<

Dover, DE 19903-0497
Marc Moreau

d/b/a Wrenches Auto Repair
5923 Old Shawnee Road
Milford, DE 19963

Stuart Bozievich v. Mare Moreau, d/b/a Wrenches Auto Repair,
Marc Moreau, Individually, Sherri Moreau, Individually, and

Jonathan J. Plump
Civil Action No. $16C-12-004 ESB

Re:

Dear Counsel and Mr. and Mrs. Moreau:

This is my decision on the amount of damages, if any, due Plaintiff Stuart
Bozievich after his 1974 Corvette was damaged in a fire at the Defendants’ garage.

Bozievich took his 1974 Corvette to Defendants Marc Moreau, d/b/a Wrenches Auto
Repair, and Sherri Moreau, for repairs.' Bozievich’s Corvette was damaged ina fire
at the Moreaus’ garage in December 2015. Bozievich obtained default judgments
against both Moreaus. I held an inquisition hearing on June 17, 2019. Bozievich,
Marc Moreau and Michael Gries testified at the inquisition hearing.

Bozievich testified (1) he bought the Corvette for $17,137.44 in 2012 from
Hobby Cars; (2) he spent $8,272.74 in 2012 for repairs to the Corvette at Gallant’s
Automotive; (3) he spent $761.04 in 2012 on tires for the Corvette at Mr. Tire Auto
Centers; and (4) that the Corvette after the fire was only worth $600.00. Bozievich
submitted documents supporting his purchase of the Corvette and expenditures for
repairs to it. Thus, Bozievich sought $26,571.22 in damages, representing the
purchase price and repairs made to the Corvette less its salvage value.

Marc Moreau, and Michael Gries, a person who worked at Moreaus’ garage,
testified at the inquisition hearing for the Defendants. Together they testified that
when the Corvette came to the Moreaus’ shop (1) the Corvette’s motor had seized up
and would not run; (2) the Corvette had to be towed to the shop and then pushed into
it; (3) the Corvette had not been tagged in years; (4) the Corvette had not been run in

years; (5) the Corvette had poor paint and was not in very good condition; and (6) the

 

'I granted Defendant Jonathan J. Plump’s Motion for Summary Judgment, leaving only
the Moreaus as Defendants.
Corvette was an unremarkable corvette with over 90,000 miles on it. Marc Moreau
testified that a running 1974 corvette similar to Bozievich’s Corvette could be
purchased on Ebay for $7,000.00 in 2019.
In Storey v. Castner, the Delaware Supreme Court held that:

It has long been the rule in Delaware that the measure of damages in

cases of this character is the value of the vehicle damaged immediately

before and immediately after the accident. When it is not feasible to

repair a damaged automobile, as is the case under the instant facts, the

measure of damages is the value of the car just before the accident and

its salvage value immediately after the accident. Estimates of such

values must necessarily be produced directly from an expert witness.”

Bozievich is not an expert witness as to the value of his 1974 Corvette.
Bozievich has also not offered testimony by an expert witness as to the value of his
1974 Corvette before and after the fire. Thus, Bozievich has failed to offer acceptable
testimony as to the value of his 1974 Corvette. I considered treating Marc Moreau’s
testimony as an admission that Bozievich’s 1974 Corvette was worth at least
$7,000.00 at the time of the fire. However, I ultimately decided not to do so because
the $7,000.00 figure was for a 1974 corvette that had a running motor. Bozievich’s

1974 Corvette’s motor was not running at the time of the fire and was in such bad

shape that Marc Moreau had to remove the spark plugs and place oil directly into the

 

*314 A.2d 187, 191 (Del. 1973) (citations omitted).

3
cylinders in order to free-up the motor. Given that there was no dollar figure on the
cost of fixing the Corvette’s motor, I found Marc Moreau’s $7,000.00 figure not

representative of the value of Bozievich’s 1974 Corvette. Therefore, I have awarded

Bozievich no damages.

IT IS SO ORDERED.
Very truly yours,

fl

E. Scott Bradley
ESB:til

cc: Prothonotary’s Office